CORRECTED ORDER
The Office of Attorney Ethics having petitioned the Supreme Court for the placement on disability inactive status of MITCHELL EISENSTAT, of MONSEY, NEW YORK, who was admitted to the bar of this State in 1985, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20—9(e), MITCHELL EISENSTAT is transferred to disability inactive status, effective immediately and until further Order of the Court; and it is further
ORDERED that MITCHELL EISENSTAT is ineligible to practice law; and it is further
ORDERED that MITCHELL EISENSTAT be restrained and enjoined from practicing law while he is on disability inactive status; and it is further
ORDERED that MITCHELL EISENSTAT comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.